Exhibit 10.2

 

URANIUM RESOURCES, INC.

 

And

 

CHRISTOPHER M. JONES

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (“Agreement”) is made as of 12th day of March 2013
(the “Signature Date”), by and between Uranium Resources, Inc., a Delaware
corporation (the “Company”), and Christopher M. Jones (“Executive”).

 

1.                                      Employment

 

During the Employment Period (as defined in Section 4), the Company will employ
Executive, and Executive will serve as President — Elect and Chief Executive
Officer (“CEO”) — Elect with duties to be assigned by the Interim President and
CEO until the 1st day of April 2013 (the “Effective Date”) at which time
Executive will serve as President, Chief Executive Officer (“CEO”) and Member of
the Board of Directors of the Company and each of its subsidiaries, reporting
directly to the Board of Directors of the Company (the “Board”).

 

2.                                      Duties and Responsibilities of Executive
on the Effective Date

 

(a)                                 During the Employment Period (as defined in
Section 4), Executive will devote substantially all of his professional time and
efforts to the business of the Company, will act in the best interests of the
Company and will perform with due care his duties and responsibilities. 
Executive’s duties will include those normally incidental to the position of
President and Chief Executive Officer as well as such additional duties as may
be assigned to him by the Board.

 

(b)                                 Executive agrees to cooperate fully with the
Board and not engage directly or indirectly in any activity that materially
interferes with the performance of Executive’s duties.  During the Employment
Period, Executive will not hold outside employment, join, be a member or serve
on any corporate, civic, or charitable boards or committees, or perform
substantial personal services for parties unrelated to the Company, other than
as set forth on Exhibit A, without the advance written approval of the
Nominating & Governance Committee of the Board.

 

(c)                                  Executive represents and covenants to the
Company that he is not subject to, or a party to, any employment agreement,
non-competition covenant, non-solicitation agreement, nondisclosure agreement,
or any other agreement, covenant, understanding, or restriction that would
prohibit Executive from executing this Agreement and fully performing his duties
and responsibilities under this Agreement.

 

(d)                                 Except as set forth on Exhibit B, Executive
acknowledges and agrees that Executive owes the Company a duty of loyalty and
that any obligations described in this Agreement are in addition to, and not in
lieu of, any obligations Executive owes the Company as a matter of law.

 

3.                                      Compensation

 

(a)                                 Base Salary   Commencing on the Signature
Date and during the Employment Period, the Company will pay to Executive an
annual base salary of $275,000 (the “Base Salary”), payable on a not less than a
semi-monthly basis, in conformity with the Company’s customary payroll practices
for executive salaries.  Executive’s Base Salary shall be reviewed for
adjustment by the Compensation Committee of the Board

 

1

--------------------------------------------------------------------------------


 

(“Compensation Committee”) annually commencing at year-end 2013.  For all
purposes of this Agreement, Executive’s Base Salary will include any portion
thereof which Executive elects to defer under any nonqualified plan or
arrangement.

 

(b)                                 Annual Performance Bonus   Executive will be
eligible for an annual cash discretionary performance bonus with respect to each
calendar year during the Employment Period (the “Annual Performance Bonus”),
which will consist of a payment targeted at 60% of Base Salary during the first
calendar year of the Employment Period, pro-rated for the year, and targeted at
a percent of Base Salary to be set by the Compensation Committee for calendar
years following 2013.  The amount, if any, of the Annual Performance Bonus will
be determined by the Compensation Committee, acting in its sole and complete
discretion, based on performance objectives established for the first calendar
year of the Employment Period to be agreed to between Executive and the
Compensation Committee within 60 calendar days following the Signature Date. 
Following 2013, the Annual Performance Bonus will be targeted at 60% of then
current Base Salary or such higher percentage as the Compensation Committee
determines, and the Compensation Committee will, on an annual basis (at or near
the beginning of each calendar year in the Employment Period) establish
performance objectives for Executive for that calendar year, and will
communicate such objectives to Executive.  The Compensation Committee will
consult with Executive regarding annual performance objectives, but will
establish such objectives in its sole discretion.  Annual Performance Bonus
determinations are typically made by the Compensation Committee within 90
calendar days after the end of each calendar year, and Annual Performance Bonus
amounts shall be paid as soon as administratively practicable thereafter, but in
all events in the calendar year following the calendar year for which the Annual
Performance Bonus was earned.

 

(c)                                  Equity Incentive Compensation   On the
Signature Date the Compensation Committee will grant Executive 25,000 shares of
restricted stock and Incentive Stock Options to purchase 55,000 shares of common
stock (at the price at the close of the market on the Signature Date); one-third
of such shares and options shall vest in equal one-third installments on the
first, second and third anniversary dates of the Signature Date; the remaining
two-thirds of such shares and options shall vest over three years subject to
achievement of annual performance objectives to be agreed within 60 calendar
days following the Signature Date by Executive and the Compensation Committee. 
If additional equity is approved by the Company’s shareholders at the 2013
annual general meeting, the Chairman of the Compensation Committee will
recommend approval by the Compensation Committee of a second long-term
incentive; however, the approval of such a recommendation lies in the sole and
complete discretion of the Compensation Committee.  If a second award is granted
in 2013, it shall be consistent with the vesting provisions of the Equity
Incentive Compensation award set forth in this Section 3(c). Following these
grants, Executive will be eligible to participate in the Company’s equity
incentive compensation programs of the Company in accordance with the policies
applicable to other executive positions of the Company, upon such terms as the
administrators of the programs determine.

 

(d)                                 Stock Ownership Target   Within 5 years from
the Signature Date, Executive is expected to own shares of Company Common Stock
equal in value to three (3) times his original Base Salary of $275,000 per
year.  The following will count towards meeting the required ownership level:
shares owned directly or beneficially; restricted stock or stock units held
under any Company restricted stock or similar program (whether vested or
unvested); shares owned jointly with or in trust for immediate family members
residing in the same household; and shares subject to any vested but unexercised
stock options.  The value of the stock held by Executive on any date of
determination will be equal to the greater of: (i) Executive’s acquisition cost;
and (ii) the average market price per share of the Common Stock on the last
trading day of each of the four completed quarters prior to the determination.

 

(f)                                   Withholding   Executive’s Base Salary,
Annual Performance Bonus, and other compensation payments hereunder will be
subject to such payroll and other taxes, withholdings, assessments and
deductions as may be required by applicable law.

 

2

--------------------------------------------------------------------------------


 

4.                                      Term of Employment

 

(a)                                 The initial Term of this Agreement will be
for the period beginning on the Signature Date and ending at midnight (Eastern
Time) on the first anniversary of the Signature Date.  The Term will be extended
automatically for successive one-year periods unless either party gives the
other written notice of its intent to terminate the Agreement not less than 90
days prior to the end of the then-current Term.  The initial Term and any
extensions are hereinafter referred to as the “Term.”  The date on which this
Agreement is terminated at the end of the Term or in accordance with Section 6
will be referred to herein as the “the Termination Date,” and the parties shall
ensure that Executive incurs a “separation from service,” as defined in
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), on
the Termination Date.

 

(b)                                 The period commencing on the Signature Date
and ending at the close of business on the Termination Date will constitute the
“Employment Period.”

 

(c)                                  Notwithstanding any other provision of this
Agreement, this Agreement may be terminated at any time during the Employment
Period in accordance with Section 6.

 

5.                                      Benefits

 

Subject to the terms and conditions of this Agreement, Executive will be
entitled to the following benefits during the Employment Period:

 

(a)                                 Reimbursement of Business Expenses   The
Company agrees to promptly reimburse Executive for reasonable business-related
expenses incurred in the performance of Executive’s duties under this Agreement
in accordance with Company policies.

 

(b)                                 Benefit Plans and Programs   To the extent
permitted by applicable law, Executive (and where applicable, his plan-eligible
dependents) will be eligible to participate in all benefit plans and programs,
including improvements or modifications of the same, then being actively
maintained by the Company for the benefit of its executive employees (or for an
employee population which includes its executive employees), subject in any
event to the eligibility requirements and other terms and conditions of those
plans and programs, including, without limitation, 401(k) plan, medical and
dental insurance, life insurance and disability insurance.  The Company will
not, however, by reason of this Section 5(b), have any obligation to institute,
maintain, or refrain from changing, amending, or discontinuing any such benefit
plan or program.

 

(c)                                  Base of Operations   Executive’s base of
operations will be at Company’s offices located in Denver, Colorado.  Executive
may be required to work for extended periods of time outside of his Base of
Operations.

 

(d)                                 Vacation   Executive shall be entitled to 4
weeks of paid vacation annually, which shall be prorated for 2013 based upon the
Signature Date of this Agreement.

 

6.                                      Termination of Agreement

 

(a)                                 Automatic Termination in the Event of
Death   This Agreement will automatically terminate in the event of Executive’s
death.

 

(b)                                 Company’s Right to Terminate   At any time
during the Employment Period, the Company will have the right to terminate this
Agreement for any of the following reasons:

 

(1)                                 Upon Executive’s Disability (as defined
below);

 

(2)                                 For Cause (as defined in Section 7); or

 

(3)                                 For any other reason whatsoever, in the sole
and complete discretion of the Company.

 

3

--------------------------------------------------------------------------------


 

(c)                                  Executive’s Right to Terminate   At any
time during the Employment Period, Executive will have the right to terminate
this Agreement for:

 

(1)                                 Good Reason (as defined in Section 7); or

 

(2)                                 For any other reason whatsoever, in the sole
and complete discretion of Executive.  An election by Executive not to renew
this Agreement at the end of the Term will constitute a termination of this
Agreement by Executive under this subsection.

 

(d)                                 Disability   For purposes of this Agreement,
“Disability” means that Executive has sustained sickness or injury that renders
Executive incapable of performing substantially all of the duties and
responsibilities required of Executive hereunder for a period of 90 consecutive
calendar days or a total of 120 calendar days during any 12-month period.  The
existence of a Disability will be determined in the sole and complete discretion
of the Board.

 

(e)                                  Notices   Any termination of this Agreement
by the Company under Section 6(b) or by Executive under Section 6(c) will be
communicated by a Notice of Termination to the other party.  A “Notice of
Termination” means a written notice that:  (i) indicates the specific
termination provision in this Agreement relied upon; and (ii) if the termination
is by the Company for Cause or by Executive for Good Reason, sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of Executive’s employment under the provision so indicated. The
Notice of Termination must specify the Termination Date.  The Termination Date
may be as early as 14 calendar days after the Notice of Termination is given but
no later than 60 calendar days after the Notice of Termination is given, unless
otherwise agreed to by the parties in writing.

 

(f)                                   Resignation from Board   Upon termination
of this Agreement, Executive will immediately resign from the Board, unless
otherwise agreed to in writing by the parties.

 

7.                                      Severance Payments

 

(a)                                 Termination by the Company   If the Company
terminates this Agreement during the Employment Period pursuant to Sections
6(b)(1) or 6(b)(3), then the Company will pay Executive severance in the amount
of one (1) year’s Base Salary in a lump sum within 30 days after the Termination
Date subject to all applicable withholding.

 

(b)                                 Termination by Executive for Good Reason  
If Executive terminates this Agreement during the Employment Period pursuant to
Section 6(c)(1), then the Company will pay Executive severance in the amount of
one (1) year’s Base Salary in a lump sum within 30 days after the Termination
Date subject to all applicable withholding.

 

(c)                                  Termination by Executive for Good Reason
after a Change in Control   If a Change in Control (as defined below) occurs and
Executive is terminated pursuant to Section 6(b)(3) or terminates this Agreement
during the Employment Period pursuant to Section 6(c)(1) within 90 days after
such occurrence, then the Company will pay Executive severance in the amount of
two (2) years’ Base Salary, in a lump sum within 30 days after the Termination
Date subject to all applicable withholding.

 

(d)                                 Termination upon Failure to Renew by the
Company   In the event that this Agreement terminates at the end of the Term and
is not renewed as a result of a decision by the Company not to renew this
Agreement, prior to a decision by Executive not to renew this Agreement, the
Company will pay Executive severance in the amount of one (1) year’s Base Salary
in a lump sum within 30 days after the Termination Date subject to all
applicable withholding.

 

4

--------------------------------------------------------------------------------


 

(e)                                  Additional Benefits   If the Company is
required to pay Executive severance pursuant to Section 7(a), 7(b), 7(c), or
7(d), then:

 

(1)                                 Such severance will be paid in addition to
any other payments the Company makes to Executive (including, without
limitation, salary, bonuses, equity plans, incentive compensation plans, fringe
benefits, and expense reimbursements) in discharge of the Company’s obligations
to Executive under this Agreement with respect to periods ending coincident with
or prior to the Termination Date.

 

(2)                                 Payments under Sections 7(a), 7(b), 7(c), or
7(d) will be in lieu of any severance benefits otherwise due to Executive under
any severance pay plan or program maintained by the Company that covers its
employees and/or its executives except to the extent otherwise expressly
provided in such severance pay plan or program.

 

(3)                                 The expiration date of any options held by
Executive will be extended to a date that is 90 days after the Termination Date.

 

In addition to the foregoing benefits but only in the event the Company is
required to pay Executive severance by the express terms of Section 7(c), to the
extent Executive has not previously vested in such rights (whether in accordance
with Section 8 hereof of otherwise), Executive will become fully vested in all
of the rights and interests held by Executive under the Company’s stock and
other equity plans as of the Termination Date, including without limitation any
stock options, restricted stock, restricted stock units, performance units,
and/or performance shares.

 

(f)                                   Cause   For the purposes of this
Agreement, “Cause” means the occurrence or existence, prior to occurrence of
circumstances constituting Good Reason, of any of the following events during
the Employment Period:

 

(1)                                 Executive’s gross negligence or material
mismanagement in performing, or material failure or inability (excluding as a
result of death or Disability) to perform, Executive’s duties and
responsibilities as described herein or as lawfully directed by the Board;

 

(2)                                 Executive’s willful misconduct or material
dishonesty against the Company or any of its affiliates (including theft,
misappropriation, embezzlement, forgery, fraud, falsification of records, or
misrepresentation) or any act that results in material injury to the reputation,
business or business relationships of the Company or any of its affiliates;

 

(3)                                 Executive’s material breach of: (i) this
Agreement; (ii) any fiduciary duty owed by Executive to the Company or its
affiliates; or (iii) any written workplace policies applicable to Executive
(including the Company’s code of conduct and policy on workplace harassment)
whether adopted on or after the date of this Agreement, provided that the Board
gives Executive written notice of such breach within 90 calendar days from the
first date that the Board is aware, or reasonably should be aware, of such
breach.

 

(4)                                 Executive’s having been convicted of, or
having entered a plea bargain, a plea of nolo contendere or settlement admitting
guilt for, any felony, any crime of moral turpitude, or any other crime that
could reasonably be expected to have a material adverse impact on the Company’s
or any of its affiliates’ reputations; or

 

(5)                                 Executive’s having committed any material
violation of any federal law regulating securities (without having relied on the
advice of the Company’s attorney) or having been the subject of any final order,
judicial or administrative, obtained or issued by the Securities and Exchange
Commission, for any securities violation involving fraud,

 

5

--------------------------------------------------------------------------------


 

including, for example, any such order consented to by Executive in which
findings of facts or any legal conclusions establishing liability are neither
admitted nor denied.

 

(g)                                  Good Reason   For the purposes of this
Agreement, “Good Reason” means the occurrence, prior to the occurrence of
circumstances constituting Cause, of any of the following events during the
Employment Period without Executive’s consent:

 

(1)                                 Any material breach by the Company of this
Agreement, provided that Executive gives the Board written notice of such breach
within 90 days from the first date that he is aware, or reasonably should be
aware, of such breach and such breach is not remedied within 30 days of the
Board’s receipt of such written notice;

 

(2)                                 A material reduction in Executive’s
authority or job duties, responsibilities and requirements that is inconsistent
with Executive’s position as President and Chief Executive Officer of the
Company and Executive’s prior authority, duties, responsibilities and
requirements;

 

(3)                                 A material reduction in the Executive’s Base
Salary or Annual Performance Bonus opportunity unless a proportionate reduction
is made to the Base Salary or business opportunity of all of the Company’s
executives; or

 

(4)                                 Any requirement that Executive move his
primary residence from the Denver, Colorado metropolitan area.

 

(h)                                 Exclusive Payments   Except as provided
above, no severance or other payment in the way of severance will be made to
Executive upon termination of this Agreement.

 

8.                                      Change of Control

 

(a)                                 If a Change of Control occurs during the
Employment Period, Executive will thereupon become 100% vested in all of the
rights and interests then held by Executive under the Company’s stock and other
equity plans (to the extent not already vested), including without limitation
any stock options, restricted stock, restricted stock units, performance units,
and/or performance shares.

 

(b)                                 Change of Control   For the purposes of this
Agreement, “Change of Control” means that, after the Signature Date, the
following two events have occurred:  (1) the Executive (i) is requested to
resign by the Company, (ii) is terminated by the Company, (iii) is demoted or
his responsibilities are materially changed by the Company, or (iv) events or
circumstances have occurred that constitute Good Reason; and (2) one of the
following has occurred:  (i) any person or group of affiliated or associated
persons (other than Resource Capital Fund V, L.P. (“RCF”) or RMB Australia
Holdings, Ltd. (“RMB”) or the affiliates, subsidiaries, parents or other related
entities of RCF or RMB) acquires more than 50% of the voting power of the
Company; (ii) the consummation of a sale of all or substantially all of the
assets of the Company; (iii) the dissolution of the Company; (iv) a majority of
the members of the Board are replaced during any 12-month period; or (v) the
consummation of any merger, consolidation, or reorganization involving the
Company in which, immediately after giving effect to such merger, consolidation
or reorganization, less than 50.1% of the total voting power of outstanding
stock of the surviving or resulting entity is then “beneficially owned” (within
the meaning of Rule 13d-3 under the Securities Exchange Act of 1934, as amended)
in the aggregate by the stockholders of the Company immediately prior to such
merger, consolidation or reorganization.

 

6

--------------------------------------------------------------------------------


 

9.                                      Parachute Payment

 

Notwithstanding any other provision of this Agreement, in the event that it
shall be determined that the aggregate payments or distributions by the Company
to or for the benefit of Executive, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise (the
“Payments”), constitute “excess parachute payments” (as such term is defined
under Section 280G of the Code or any successor provision, and the regulations
promulgated thereunder (collectively, “Section 280G”)) that would be subject to
the excise tax imposed by Section 4999 of the Code or any successor provision
(collectively, “Section 4999”) or any interest or penalties with respect to such
excise tax (the total excise tax, together with any interest and penalties, are
hereinafter collectively referred to as the “Excise Tax”)), then the Payments
shall be either (a) delivered in full, or (b) delivered to such lesser extent
that would result in no portion of the Payments being subject to the Excise Tax,
whichever of the foregoing amounts, taking into account the applicable federal,
state or local income and employment taxes and the Excise Tax, results in the
receipt by Executive, on an after-tax basis, of the greatest amount of benefits,
notwithstanding that all or some portion of such benefits may be subject to the
Excise Tax.  In the event that the Payments are to be reduced pursuant to this
Section 9, such Payments shall be reduced such that the reduction of
compensation to be provided to Executive as a result of this Section 9 is
minimized. In applying this principle, the reduction shall be made in a manner
consistent with the requirements of Section 409A and where two economically
equivalent amounts are subject to reduction but payable at different times, such
amounts shall be reduced on a pro rata basis (but not below zero). All
calculations required pursuant to this Section 9 shall be performed in good
faith by nationally recognized registered public accountants or tax counsel
selected by the Company, and the Company shall bear all fees and costs incurred
in performing such calculations.

 

10.                               Conflicts of Interest

 

Executive agrees that he will promptly disclose to the Board any conflict of
interest involving Executive upon Executive becoming aware of such conflict. 
Executive’s ownership of an interest not in excess of five percent in a business
organization that competes with the Company will not be deemed to constitute a
conflict of interest.

 

11.                               Confidentiality

 

The Company agrees to provide Executive valuable Confidential Information of the
Company and of third parties who have supplied such information to the Company. 
In consideration of such Confidential Information and other valuable
consideration provided hereunder, Executive agrees to comply with this
Section 11.

 

(a)                                 Confidential Information  For the purposes
of this Agreement, “Confidential Information” means, without limitation and
regardless of whether such information or materials are expressly identified as
confidential or proprietary: (i) any and all material non-public, confidential
or proprietary information or work product of the Company or its affiliates;
(ii) any non-public information that gives the Company or its affiliates a
material competitive business advantage or the opportunity of obtaining such
advantage; (iii) any material non-public information the disclosure or improper
use of which is reasonably expected to be materially detrimental to material
interests of the Company or its affiliates; (iv) any material trade secrets of
the Company or its affiliates; and (v) any other material non-public information
of or regarding the Company or any of its affiliates, or its or their past,
present or future, direct or indirect, potential or actual officers, directors,
employees, owners, or business partners, including but not limited to
information regarding any of their material businesses, operations, assets,
liabilities, properties, systems, methods, models, processes, results,
performance, investments, investors, financial affairs, future plans, business
prospects, acquisition or investment opportunities, strategies, business
partners, business relationships, contracts, contractual relationships,
organizational or personnel matters, policies or procedures, management or
compensation matters, compliance or regulatory matters, as well as any
technical, seismic, industry, market or other data, studies or research, or any
forecasts, projections, valuations, derivations or other analyses, performed,
generated, collected, gathered, synthesized, purchased or owned by, or otherwise
in the possession of, the Company or its affiliates or which Executive has
learned of through his employment with the Company.  Confidential Information
also includes any non-public, confidential or proprietary information about or
belonging to any third party that the Company or its affiliates have agreed in
writing to keep confidential.  Notwithstanding the foregoing,

 

7

--------------------------------------------------------------------------------


 

Confidential Information does not include any information which is or becomes
generally known by the public other than as a result of Executive’s actions or
inactions.

 

(b)                                 Protection   Executive promises, except in
the regular course of the Company’s business or as required by law: (i) to keep
Confidential Information, and all documentation, materials and information
relating thereto, strictly confidential; (ii) not to use the Confidential
Information for any purpose other than as required in connection with fulfilling
his duties as President and Chief Executive Officer for the benefit of the
Company; and (iii) to return to the Company all documents and electronically
stored information containing Confidential Information in Executive’s possession
upon separation from the Company for any reason.

 

(c)                                  Disclosure Required By Law   If Executive
is legally required to disclose any Confidential Information, Executive will
promptly notify the Company in writing of such request or requirement so that
the Company may seek an appropriate protective order or other relief.  Executive
agrees to cooperate with and not to oppose any effort by the Company to resist
or narrow such request or to seek a protective order or other appropriate
remedy.  In any case, Executive will: (i) disclose only that portion of the
Confidential Information that, according to the advice of Executive’s counsel,
is required to be disclosed (and Executive’s disclosure of Confidential
Information to Executive’s counsel in connection with obtaining such advice will
not be a violation of this Agreement); (ii) use reasonable efforts to obtain
assurances that such Confidential Information will be treated confidentially;
and (iii) promptly notify the Company in writing of the items of Confidential
Information so disclosed.

 

(d)                                 Third-Party Confidentiality Agreements   To
the extent that the Company possesses any Confidential Information which is
subject to any confidentiality agreements with, or obligations to, third
parties, Executive will comply with all such agreements or obligations in full.

 

(e)                                  Survival   The covenants made by Executive
in this Section 11, will survive termination of this Agreement for five
(5) years following the Termination Date.

 

12.                               Non-Competition & Non-Solicitation

 

Executive acknowledges that the Company has invested substantial time, money and
resources in the development and retention of its Confidential Information,
customers, accounts and business partners, and further acknowledges that during
the course of Executive’s employment with the Company Executive has had and will
have access to the Company’s Confidential Information and will be introduced to
existing and prospective customers, suppliers, accounts and business partners of
the Company.  Executive acknowledges and agrees that any and all goodwill
associated with any existing or prospective customer, supplier, account or
business partner belongs exclusively to the Company, including, but not limited
to, any goodwill created as a result of direct or indirect contacts or
relationships between Executive and any existing or prospective customers,
supplier’s accounts or business partners.  Additionally, the parties acknowledge
and agree that Executive possesses skills that are special, unique or
extraordinary and that the value of the Company depends upon his use of such
skills on its behalf.

 

In recognition of this, Executive agrees that:

 

(a)                                 During the Term of this Agreement, and for a
period of one (1) year thereafter, Executive may not, without the prior written
consent of the Company, (whether as an employee, agent, servant, owner, partner,
consultant, independent contractor, representative, stockholder, or in any other
capacity whatsoever) perform any work in the United States related in any way to
uranium mining on behalf of any entity or person other than the Company
(including Executive).

 

(b)                                 During the Term of this Agreement, and for a
period of one (1) year thereafter, Executive may not entice, solicit or
encourage any Company employee to leave the employ of the Company or any
independent contractor to sever its engagement with the Company, absent prior
written consent from the Company.

 

8

--------------------------------------------------------------------------------


 

(c)                                  During the Term of this Agreement, and for
a period of one (1) year thereafter, Executive may not, directly or indirectly,
entice, solicit or encourage any customer, prospective customer or supplier of
the Company to cease doing business with the Company, reduce its relationship
with the Company or refrain from establishing or expanding a relationship with
the Company.

 

13.                               Withholdings

 

The Company may withhold and deduct from any payments made or to be made
pursuant to this Agreement all federal, state, local and other taxes as may be
required pursuant to any applicable law or governmental regulation or ruling and
any other deductions consented to in writing by Executive.

 

14.                               Severability

 

It is the desire of the parties hereto that this Agreement be enforced to the
maximum extent permitted by law and should any provision contained herein be
held unenforceable by a court of competent jurisdiction or arbitrator (pursuant
to Section 16), the parties hereby agree and consent that such provision will be
reformed to create a valid and enforceable provision to the maximum extent
permitted by law; provided, however, if such provision cannot be reformed, it
will be deemed ineffective and deleted from this Agreement without affecting any
other provision of this Agreement.

 

15.                               Title and Headings; Construction

 

Titles and headings to Sections and paragraphs are for the purpose of reference
only and will in no way limit, define or otherwise affect the provisions of this
Agreement.  Any and all Exhibits referred to in this Agreement are, by such
reference, incorporated herein and made a part hereof for all purposes.  The
words “herein”, “hereof”, “hereunder” and other compounds of the word “here”
will refer to the entire Agreement and not to any particular provision hereof. 
Both parties to this Agreement have approved all language in this Agreement and
the language in this Agreement will not be strictly construed in favor of or
against either party.

 

16.                               Arbitration; Injunctive Relief; Attorneys’
Fees

 

(a)                                 Subject to Section 16(b), any dispute,
controversy or claim between Executive and the Company arising out of or
relating in any way to: (i) this Agreement, (ii) Executive’s employment with
Company, or (iii) the termination of either (other than with respect to claims
arising exclusively under one or more of the Company’s employee benefit plans
subject to ERISA), will be finally settled by confidential arbitration in
Denver, Colorado before the American Arbitration Association in accordance with
its then-existing rules for the resolution of employment disputes.  The
arbitrator’s award will be final and binding on both parties.

 

(b)                             Notwithstanding Section 16(a), an application
for emergency, temporary, or preliminary injunctive relief by either party will
not be subject to arbitration under this Section 16; provided, however, that the
remainder of any such dispute (beyond the application for emergency, temporary,
or preliminary injunctive relief) will be subject to arbitration under this
Section 16.  Executive acknowledges that Executive’s violation of Sections 10,
11 and/or 12 of this Agreement may cause irreparable harm to the Company. 
Executive agrees that the Company will be entitled as a matter of right to
specific performance of Executive’s obligations under Sections 10, 11, and/or 12
and an emergency, temporary or preliminary injunction from any court of
competent jurisdiction restraining any violation or further violation of such
agreements by Executive or others acting on Executive’s behalf, without posting
a bond.  The Company’s right to injunctive relief will be cumulative and in
addition to any other remedies provided by law or equity.

 

(c)                                  Each side will share equally the cost of
the arbitrator and bear its own costs and attorneys’ fees incurred in connection
with any arbitration, unless a statutory claim authorizing the award of
attorneys’ fees is at

 

9

--------------------------------------------------------------------------------


 

issue, in which event the arbitrator may award a reasonable attorneys’ fee in
accordance with the jurisprudence of that statute.

 

(d)                                 Nothing in this Section 16 will prohibit a
party to this Agreement from: (i) instituting litigation to enforce any
arbitration award; or (ii) joining another party to this Agreement in litigation
initiated by a person who is not a party to this Agreement.

 

17.                               Governing Law

 

THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF COLORADO, WITHOUT REFERENCE TO PRINCIPLES OF CONFLICT OF LAWS.  THE
EXCLUSIVE VENUE FOR THE RESOLUTION OF ANY DISPUTE RELATING TO THIS AGREEMENT OR
EXECUTIVE’S EMPLOYMENT (THAT IS NOT SUBJECT TO ARBITRATION UNDER SECTION 16 FOR
ANY REASON) SHALL BE IN THE STATE AND FEDERAL COURTS LOCATED IN OR NEAREST TO
DENVER, COLORADO AND THE PARTIES HEREBY EXPRESSLY CONSENT TO THE JURISDICTION OF
THOSE COURTS.

 

18.                               Entire Agreement and Amendment

 

This Agreement contains the entire agreement of the parties with respect to
Executive’s employment and the other matters covered herein (except to the
extent that other agreements are specifically referenced herein); moreover, this
Agreement supersedes all prior and contemporaneous agreements and
understandings, oral or written, between the parties hereto concerning the
subject matter hereof and thereof.  This Agreement may be amended, waived or
terminated only by a written instrument executed by both parties hereto.

 

19.                               Survival of Certain Provisions

 

Wherever appropriate to the intention of the parties, the respective rights and
obligations of the parties, including but not limited to the rights and
obligations set forth in Sections 6 through 16, will survive any termination or
expiration of this Agreement for any reason.

 

20.                               Waiver of Breach

 

No waiver by either party of a breach of any provision of this Agreement by the
other party, or of compliance with any condition or provision of this Agreement
to be performed by such other party, will operate or be construed as a waiver of
any subsequent breach by such other party or any similar or dissimilar provision
or condition at the same or any subsequent time.  The failure of either party to
take any action by reason of any breach will not deprive such party of the right
to take action at any time while such breach continues.

 

21.                               Assignment

 

Neither this Agreement nor any rights or obligations hereunder will be
assignable or otherwise subject to hypothecation by Executive (except by will or
by operation of the laws of intestate succession) or by the Company, except as
follows.  This Agreement shall bind any successor of the Company, its assets or
its businesses (whether direct or indirect, by purchase, merger, consolidation
or otherwise), in the same manner and to the same extent that the Company would
be obligated under this Agreement if no succession had taken place.  In the case
of any transaction in which a successor would not by the foregoing provision or
by operation of law be bound by this Agreement, the Company shall require such
successor expressly and unconditionally to assume and agree to perform the
Company’s obligations under this Agreement, in the same manner and to the same
extent that the Company would be required to perform if no such succession had
taken place.  The term “Company,” as used in this Agreement, shall mean the
Company as hereinbefore defined and any successor or assignee to the business or
assets which by reason hereof becomes bound by this Agreement.

 

10

--------------------------------------------------------------------------------


 

22.                               Notices

 

Notices provided for in this Agreement will be in writing and will be deemed to
have been duly received:  (a) when delivered in person or sent by facsimile with
receipt confirmed; (b) on the first business day after such notice is sent by
recognized express overnight courier service; or (c) on the third business day
following deposit in the United States mail, registered or certified mail,
return receipt requested, postage prepaid and addressed, to the following
address, as applicable:

 

(a)                                 If to Company, addressed to: 405 Highway 121
Bypass, Building A, Suite 110, Lewisville, TX 75067; Attn:  Chairman, Board of
Directors.

 

(b)                                 If to Executive, addressed to the address
provided to the Company, or

 

(c)                                  To such other address as either party may
have furnished to the other party in writing in accordance with this Section 22.

 

23.                               Counterparts

 

This Agreement may be executed in any number of counterparts, each of which when
so executed and delivered will be an original, but all such counterparts will
together constitute one and the same instrument.  Each counterpart may consist
of a copy hereof containing multiple signature pages, each signed by one party,
but together signed by both parties.

 

24.                               Other Definitions

 

The parties agree that as used in this Agreement the following terms will have
the following meanings: an “affiliate” of a person means any person directly or
indirectly controlling, controlled by, or under common control with, such
person; the terms “controlling, controlled by, or under common control with”
mean the possession, directly or indirectly, of the power to direct or influence
or cause the direction or influence of management or policies (whether through
ownership of securities or other ownership interest or right, by contract or
otherwise) of a person; the term “person” means a natural person, partnership
(general or limited), limited liability Company, trust, estate, association,
corporation, custodian, nominee, or any other individual or entity in its own or
any representative capacity, in each case, whether domestic or foreign.

 

25.                               Internal Revenue Code Section 409A Compliance

 

(a)                                 General   The payments and benefits provided
hereunder are intended to be exempt from or compliant with the requirements of
Section 409A of the Code.  Notwithstanding any provision of this Agreement to
the contrary, in the event that the Company reasonably determines that any
payments or benefits hereunder are not either exempt from or compliant with the
requirements of Section 409A of the Code, the Company shall have the right to
adopt such amendments to this Agreement or adopt such other policies and
procedures (including amendments, policies and procedures with retroactive
effect), or take any other actions, that are necessary or appropriate (i) to
preserve the intended tax treatment of the payments and benefits provided
hereunder, to preserve the economic benefits with respect to such payments and
benefits, and/or (ii) to exempt such payments and benefits from Section 409A of
the Code or to comply with the requirements of Section 409A of the Code and
thereby avoid the application of penalty taxes or interest thereunder; provided,
however, that this Section 25 does not, and shall not be construed so as to,
create any obligation on the part of the Company to adopt any such amendments,
policies or procedures or to take any other such actions or to indemnify the
Executive for any failure to do so.  Executive shall, at the request of the
Company, take any action (or refrain from taking any action) required to comply
with any correction procedure promulgated pursuant to Section 409A of the Code.

 

11

--------------------------------------------------------------------------------


 

(b)                                 Exceptions to Apply   The Company shall
apply the exceptions provided in Treasury Regulation Section 1.409A-1(b)(4),
Treasury Regulation Section 1.409A-1(b)(9) and all other applicable exceptions
or provisions of Section 409A of the Code to the payments and benefits provided
under this Agreement so that, to the maximum extent possible such payments and
benefits are not “nonqualified deferred compensation” subject to Section 409A of
the Code.  All payments and benefits provided under this Agreement shall be
deemed to be separate payments (and any payments made in installments shall be
deemed a series of separate payments) and a separately identifiable or
designated amount for purposes of Section 409A of the Code.

 

(c)                                  Taxable Reimbursements   To the extent that
any payments or reimbursements provided to Executive are deemed to constitute
“nonqualified deferred compensation” subject to Section 409A of the Code, such
amounts shall be paid or reimbursed reasonably promptly, but not later than
December 31 of the year following the year in which the expense was incurred. 
The amount of any payments or expense reimbursements that constitute
compensation in one year shall not affect the amount of payments or expense
reimbursements constituting compensation that are eligible for payment or
reimbursement in any subsequent year, and Executive’s right to such payments or
reimbursement of any such expenses shall not be subject to liquidation or
exchange for any other benefit.

 

(d)                                 Specified Employee   Notwithstanding
anything to the contrary in this Agreement, no compensation or benefits that are
“nonqualified deferred compensation” subject to Section 409A of the Code shall
be paid to Executive during the 6-month period following his Termination Date to
the extent that the Company determines that Executive is a “specified employee”
and that paying such amounts at the time or times indicated in this Agreement
would be a prohibited distribution under Section 409A(a)(2)(B)(i) of the Code. 
If the payment of any such amounts is delayed as a result of the previous
sentence, then on the first business day following the end of such 6-month
period (or such earlier date upon which such amount can be paid under
Section 409A of the Code without being subject to such additional taxes,
including as a result of Executive’s death), the Company shall pay to Executive
a lump-sum amount equal to the cumulative amount that would have otherwise been
payable to Executive during such 6-month period.

 

26.                               Full Settlement

 

The Company’s obligations, if any, to make payments to Executive under Section 7
will not be reduced by any failure of Executive to seek other employment.  The
payments under Section 7 will not be reduced if Executive obtains other
employment.

 

27.                               Indemnification and Directors and Officers
Insurance

 

In Executive’s capacity as a director, officer, or employee of the Company or
serving or having served any other entity as a director, officer, or employee at
the Company’s request, Executive shall be indemnified and held harmless by the
Company to the fullest extent allowed by law, the Company’s Certificate of
Incorporation and Bylaws, from and against any and all losses, claims, damages,
liabilities, expenses (including legal fees and expenses), judgments, fines,
settlements and other amounts arising from any and all claims, demands, actions,
suits or proceedings, civil, criminal, administrative or investigative, in which
Executive may be involved, or threatened to be involved, as a party or otherwise
by reason of Executive’s status, which relate to or arise out of the Company and
such other entities, their assets, business or affairs, if in each of the
foregoing cases, (i) Executive acted in good faith and in a manner Executive
believed to be in the best interests of the Company, and, with respect to any
criminal proceeding, had no reasonable cause to believe Executive’s conduct was
unlawful, and (ii) Executive’s conduct did not constitute gross negligence or
willful or wanton misconduct.  The Company shall advance all reasonable expenses
incurred by Executive in connection with the investigation, defense, settlement
or appeal of any civil or criminal action or proceeding referenced in this
Section, including but not necessarily limited to, reasonable fees of legal
counsel, expert witnesses or other litigation-related expenses.

 

12

--------------------------------------------------------------------------------


 

Executive and the Company have executed this Agreement to be effective for all
purposes as of the Signature Date.

 

 

EXECUTIVE:

 

URANIUM RESOURCES, INC.:

 

 

 

 

 

 

/s/ Christopher M. Jones

 

/s/ Terence J. Cryan

 

 

 

Christopher M. Jones

 

Terence J. Cryan

 

 

 

 

 

Interim President and CEO and

 

 

 

 

 

Member of the Board of Directors

 

13

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Executive serves as a member of the Board of Directors of a home owners
association.

 

14

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Executive is subject to certain confidentiality obligations to one or more
parties engaged in industries not relevant to the uranium mining business

 

15

--------------------------------------------------------------------------------